DISMISS and Opinion Filed February 12, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01136-CV

                             PAVEL GOBERMAN, Appellant
                                       V.
                           GOVERNOR GREG ABBOTT, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-02823-A

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The Court questioned its jurisdiction over this appeal because appellant’s notice of appeal

was untimely. We informed appellant that his notice of appeal was filed within the fifteen-day

grace period and that he could remedy the timeliness problem by filing an extension motion by

October 27, 2017. See Tex. R. App. P. 26.3. We cautioned appellant that failure to file an

extension motion within the time specified would result in dismissal of his appeal without further

notice. As of today’s date, appellant has not filed an extension motion.

       The trial court signed the appealed order on August 11, 2017. Appellant did not file a post-

judgment motion extending the appellate deadline. Accordingly, the notice of appeal was due on

Monday, September 11, 2017. See TEX. R. APP. P. 4.1(a), 26.1. An extension of time may be

granted if an appellant files a notice of appeal within fifteen days of the deadline and an extension
motion. See TEX. R. APP. P. 26.3. Without a timely filed notice of appeal, this Court lacks

jurisdiction. See TEX. R. APP. P. 25.1(b).

       Appellant filed his notice of appeal on September 22, 2017, eleven days late. Because

appellant did not timely file a notice of appeal or obtain an extension of time to file the notice

of appeal, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


171136F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 PAVEL GOBERMAN, Appellant                         On Appeal from the County Court at Law
                                                   No. 1, Dallas County, Texas
 No. 05-17-01136-CV        V.                      Trial Court Cause No. CC-17-02823-A.
                                                   Opinion delivered by Chief Justice Wright.
 GOVERNOR GREG ABBOTT, Appellee                    Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered February 12, 2018.




                                             –3–